Judge Crenshaw
delivered the opinion of the Court.
By the Statute of 1814, any slave guilty of the manslaughter of any free person shall, on conviction, suffer death. The indictment here describes the person slain as the “ master and owner ” of the slave Moses, but does not *394aver, in the language of the Statute, that the person slain was a free person.
Sallee, for the prisoner. '
The Attorney General, for the State*
In capital cases nothing is to be taken by intendment. The offence must be described, at least substantially, as in the words of the' Statute. We are of opinion that' the words of the indictment, “ master and owner of him the said negro slave, Moses,” does not necessarily imply a free person ; and that the judgment must be arrested and the cause remanded-for a new trial.